In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐1651 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

DAVID WATSON, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division 
              No. 2:15CR79‐001 — Rudy Lozano, Judge. 
                      ____________________ 

     ARGUED APRIL 25, 2018 — DECIDED AUGUST 17, 2018 
                 ____________________ 

    Before MANION, HAMILTON, and BARRETT, Circuit Judges. 
    BARRETT, Circuit Judge. The police received an anonymous 
911 call from a 14‐year‐old who borrowed a stranger’s phone 
and reported seeing “boys” “playing with guns” by a “gray 
and greenish Charger” in a nearby parking lot. A police of‐
ficer  then  drove  to  the  lot  and  blocked  a  car  matching  the 
caller’s description. The police found that a passenger in the 
car, David Watson, had a gun. He later conditionally pleaded 
guilty to possessing a firearm as a felon, 18 U.S.C. § 922(g)(1), 
2                                                      No. 17‐1651 

but preserved for appeal his argument that the court should 
have suppressed the gun because the stop lacked reasonable 
suspicion. 
    We agree with Watson that the police did not have reason‐
able  suspicion  to  block  the  car.  The  anonymous  tip  did  not 
justify an immediate stop because the caller’s report was not 
sufficiently reliable. The caller used a borrowed phone, which 
would make it difficult to find him, and his sighting of guns 
did  not  describe  a  likely  emergency  or  crime—he  reported 
gun possession, which is lawful. We therefore vacate the judg‐
ment and remand for further proceedings. 
                                   I. 
    Around 9:30 a.m. on Sunday, July 5, 2015, an unidentified 
caller in Gary, Indiana, phoned 911 to report that “boys” were 
“playing with guns and stuff” in a parking lot at an address 
that  the  caller  specified.  He  explained  that  the  boys  “were 
standing there” by a “gray and greenish Charger” and “just 
out there playing with they guns.” The caller said that he was 
14  years  old  and  was  calling  from  a  McDonald’s  across  the 
street. The 911 operator elicited a few more details: the “boys” 
were black, were in a group of four to five, and had two guns. 
The caller added that he was calling from a phone that he had 
just borrowed from “this man” and that he would “try to stay 
close” to it. 
   The 911 operator radioed this information to Officer An‐
thony Boleware of the Gary Police Department: “Have a man 
with a gun 1532 West Fifth Avenue. 1‐5‐3‐2 West Fifth Ave‐
nue.  Have  five  male  blacks  in  the  parking  lot  across  from 
McDonald’s in a green—check that, a gray and green Charger 
displaying weapons. 1‐5‐3‐2 West Fifth Avenue [inaudible].” 
No. 17‐1651                                                          3 

Boleware testified at the suppression hearing that after hear‐
ing the dispatch, he identified the address as “a heavy area for 
crime” where the police were frequently called. He thought 
that  this  particular  call  was  urgent  because  “[i]f  it  was  de‐
scribed  like  three  or  four  guys  displaying  weapons,  they 
might [be] about to shoot somebody.” Officer Wayne Dodson, 
another officer who responded to the call, also testified that 
he knew that address to be “a hot area” and considered the 
call urgent because “[a]ny time you have males with weap‐
ons, there’s always a sense of urgency ‘cause anything could 
happen.”  
    Boleware drove to the address and saw in the parking lot 
“a Charger with about four guys sitting in it.” Using his patrol 
car, he blocked the Charger before approaching it on foot. All 
of  the  occupants  denied  having  any  weapons  in  the  car. 
Within nine minutes, three other officers arrived in response 
to Boleware’s request for backup, and each officer blocked a 
car door. At that point, Boleware told the other officers to take 
each occupant out of the car and frisk him for weapons. When 
another officer ordered Watson, the front seat passenger, out 
of the car, Watson threw a gun onto the backseat floor. Bole‐
ware  grabbed  the  gun  and  noticed  another  gun  inside  the 
pouch in front of the backseat passenger. 
    Watson was charged with possessing a firearm as a felon, 
see 18 U.S.C. § 922(g)(1). He moved to suppress the two fire‐
arms recovered from the car. At a hearing, Boleware and Dod‐
son testified as recounted above, and the court received the 
recording and transcript of the 911 call, the recording of the 
dispatch, and the surveillance video of the parking lot. 
   Watson  argued  that  Boleware  unlawfully  seized  him  by 
blocking  the  Charger  without  reasonable  suspicion  that  a 
4                                                            No. 17‐1651 

crime had occurred or was imminent. The 911 caller, Watson 
said, reported only gun possession, which is lawful in Indi‐
ana, and did not establish the reliability of his anonymous tip. 
The government countered that under Navarette v. California, 
134 S. Ct. 1683 (2014), the anonymous tip was reliable and es‐
tablished  reasonable  suspicion  of  a  crime  because  the  caller 
reported his own contemporaneous observations about per‐
sons playing with guns in a high‐crime area. And the govern‐
ment contended that the collective‐knowledge doctrine per‐
mitted the court to rely on facts that the dispatcher knew but 
did not convey to Boleware to support reasonable suspicion. 
    The  district  court  concluded  that  the  seizure  was  lawful 
and denied Watson’s motion to suppress. The court reasoned 
that  the  anonymous  caller,  like  the  tipster  in  Navarette,  re‐
ported  activity  that  he  witnessed  contemporaneously  and 
provided enough detail to supply reasonable suspicion of a 
crime. In addition, the court agreed with the government that 
the  collective‐knowledge  doctrine  applied.1  Following  this 
ruling,  Watson  pleaded  guilty  to  unlawfully  possessing  the 
gun but reserved the right to appeal the denial of his suppres‐
sion motion. He was sentenced to 30 months in prison and 2 
years of supervised release. 




                                                 
      1 The collective‐knowledge doctrine permits an officer to “stop … a 

suspect at the direction of another officer or police agency, even if the of‐
ficer himself does not have firsthand knowledge of facts that amount to 
the necessary level of suspicion.” United States v. Williams, 627 F.3d 247, 
252 (7th Cir. 2010). Because Watson does not challenge on appeal the dis‐
trict court’s reliance on the doctrine, we do not address whether the dis‐
trict court applied it correctly here.  
No. 17‐1651                                                           5 

                                    II. 
    Under  the  Fourth  Amendment,  an  officer  cannot  stop 
someone to investigate potential wrongdoing without reason‐
able  suspicion  that  “criminal  activity  may  be  afoot.”  Terry 
v. Ohio, 392 U.S. 1, 30 (1968). Reasonable suspicion turns on 
“the  totality  of  the  circumstances”  and  whether  the  officer 
had  “a  particularized  and  objective  basis  for  suspecting  the 
particular  person  stopped  of  criminal  activity.”  Navarette, 
134 S. Ct. at 1687 (quoting United States v. Cortez, 449 U.S. 411, 
417–18 (1981)). The government bears the burden of establish‐
ing reasonable suspicion, United States v. Uribe, 709 F.3d 646, 
650 (7th Cir. 2013), and we review the reasonableness of a stop 
de novo. United States v. Miranda‐Sotolongo, 827 F.3d 663, 666 
(7th Cir. 2016). 
    Because  anonymous  tips  relayed  to  a  police  officer  “sel‐
dom demonstrate[] the informant’s basis of knowledge or ve‐
racity,” they alone usually are not reliable enough to establish 
reasonable  suspicion.  Florida  v.  J.L.,  529  U.S.  266,  270  (2000) 
(quoting Alabama v. White, 496 U.S. 325, 329 (1990)). But the 
Supreme Court, in its most recent anonymous‐tip case (which 
it called a “close case”), identified three factors that make an 
anonymous  tip  reliable  enough  to  create  reasonable  suspi‐
cion:  the  tipster  (1)  asserts  eyewitness  knowledge  of  the  re‐
ported event; (2) reports contemporaneously with the event; 
and  (3)  uses  the  911  emergency  system,  which  permits  call 
tracing. Navarette, 134 S. Ct. at 1689–90. In that case, the Court 
ruled that an anonymous caller’s 911 report that a specified 
truck had just run her off the road gave the responding officer 
reason to stop the truck and its driver on suspicion of drunk 
driving. Id. at 1689–92.  
6                                                      No. 17‐1651 

    The government argues that Navarette controls because its 
three factors are present here, thereby making the tip about 
“boys” “playing with guns” sufficiently reliable. The anony‐
mous caller claimed  to  have personally  observed two guns; 
he reported the event when he was just across the street from 
the guns; and he made the report via 911, which allowed the 
call  to  be  traced.  Several  factors,  however,  distinguish  this 
case from Navarette. 
     First  and  most  significantly,  Navarette’s  rationale  for 
deeming 911 calls reliable has much less force here. The Su‐
preme  Court  concluded  that  911  calls  are  more  dependable 
because  their  features  “provide  some  safeguards  against 
making  false  reports  with  immunity.”  Navarette, 
134 S. Ct. at 1689. Specifically, the calls are recorded, so a vic‐
tim of a false report may be able to identify the anonymous 
caller’s voice later, and the calls can be traced back to a partic‐
ular phone number and geographic location. Id. at 1690. But 
here, the caller borrowed a stranger’s phone, limiting the use‐
fulness  of  the  system’s  tracing  ability.  Any  phone  number 
identified would not lead back to the caller because he had no 
permanent  connection  to  the  phone,  and  the  phone’s  geo‐
graphic location at the time of the call would be useful only 
so  long  as  the  caller  remained  near  the  phone.  Under  these 
circumstances, it is not obvious that the young caller would 
be worried about getting caught providing false information 
and therefore “think twice” before doing it. Id. 
   The second distinction is that the tip in Navarette reported 
conduct that the officers reasonably suspected to be criminal. 
There, the caller reported being run off the road by a truck, 
which  “created  reasonable  suspicion  of  an  ongoing  crime 
such  as  drunk  driving as opposed to an isolated episode of 
No. 17‐1651                                                           7 

past  recklessness.”  134  S.  Ct.  at  1690–91.  In  contrast,  the 
caller’s report in this case about the presence of guns did not 
create  a  reasonable  suspicion  of  an  ongoing  crime,  because 
carrying a firearm in public is permitted with a license in In‐
diana. See IND.  CODE § 35‐47‐2‐1(a). To be sure, the presence 
or  use  of  guns  is  not  always  legal.  The  caller’s  reference  to 
“boys”  might  have  meant  minors,  who  generally  cannot  le‐
gally  possess  firearms  in  Indiana.  See IND. CODE 
§ 35‐47‐10‐5(a). And “playing with guns” might mean using 
them illegally or dangerously, including by pointing a gun at 
another  or  engaging  in  “tumultuous  conduct”  (conduct 
“likely to result in[] serious bodily injury to a person or sub‐
stantial  damage  to  property,”  IND.  CODE  § 35‐45‐1‐1). 
See IND. CODE §§ 35‐45‐1‐3(a), 35‐47‐4‐3(b). Finally, those seen 
with guns might not have had the required gun licenses. 
    But  “a  mere  possibility  of  unlawful  use”  of  a  gun  is  not 
sufficient  to  establish  reasonable  suspicion.  United  States 
v. Paniagua‐Garcia,  813  F.3d  1013,  1014–15  (7th  Cir.  2016).  It 
must instead be “sufficiently probable that the observed con‐
duct  suggests  unlawful  activity.”  Miranda‐Sotolongo, 
827 F.3d at 669. And the connection to unlawful activity is just 
too speculative here. “Boys” could be a generic term for men 
of any age, and “playing with guns” could mean displaying 
them,  which  is  not  criminal  conduct.  Lacking  detail,  the  re‐
port of guns in public does not suggest likely criminal activ‐
ity. 
    Finally, unlike in Navarette, the police here were not called 
to resolve an emergency situation. The anonymous caller in 
Navarette reported  activity that put others  at imminent risk: 
she said that the truck driver had continued down the high‐
way after he ran her off the road. 134 S. Ct. at 1689. The stop 
8                                                        No. 17‐1651 

was lawful because “allowing a drunk driver a second chance 
for dangerous conduct could have disastrous consequences.” 
Id. at 1691–92.  
    The  circumstances  in  this  case,  however,  did  not 
necessitate  an  emergency  response.  The  anonymous  caller 
reported no tense situation, like a verbal argument or physical 
confrontation,  that  suggested  violence  would  erupt. 
Moreover,  although  he  dialed  911,  he  never  asked  for  or 
hinted that a quick response was needed to prevent imminent 
harm  to  others.  Reports  of  emergencies  have  a  “special 
reliability,”  requiring  “a  lower  level  of  corroboration.” 
United States  v.  Hicks,  531 F.3d  555,  559–61  (7th  Cir.  2008) 
(concluding  that  tip  was  sufficiently  reliable  where  caller 
reported “armed black‐clothed black man was involved in an 
ongoing  domestic  disturbance”);  see also United States  v. 
Williams,  731 F.3d  678,  684  (7th Cir.  2013)  (determining  that 
emergency justified stop where “large group of people [were] 
being loud and waving guns” in known violent‐crime area). 
This call lacked that “special reliability.” 
    But  even  if  the  caller’s  use  of  911  and  report  of  “boys” 
“playing with guns” made the officers worry about an emer‐
gency, that worry should have dissipated when Officer Bole‐
ware  arrived  at  the  scene.  What  he  saw  did  not  match  the 
caller’s report: no one was playing with guns in the parking 
lot. Instead, men were seated inside the identified car with no 
guns in sight. If there had been a potential emergency at the 
time of the call, it no longer existed when the police arrived.  
   These three factors make Navarette distinguishable, but for 
completeness we reject a fourth distinction that Watson pro‐
poses: that we should treat an anonymous report from a child 
No. 17‐1651                                                        9 

as less reliable. Watson argues that, just as the law treats chil‐
dren differently than adults in other areas, we should treat a 
child’s  tip  with  considerable  skepticism.  See  Hardaway  v. 
Young, 302 F.3d 757, 763–64 (7th Cir. 2002) (reviewing distinc‐
tions between adults and minors under the law). But a caller’s 
age alone should not be reason to disregard his tip where, as 
here, he responded appropriately to the operator’s questions, 
described the events in some detail, presented an internally 
consistent report, and remained available. 
    Putting  Navarette  to  the  side,  the  government  contends 
that the tip reliably conveyed likely criminal activity because 
the  caller  reported  guns  in  what  the  officers  considered  a 
high‐crime area. This argument is unpersuasive. People who 
live  in  rough neighborhoods may want  and, in  many  situa‐
tions, may carry guns for protection. They should not be sub‐
ject  to  more  intrusive  police  practices  than  are  those  from 
wealthy neighborhoods. See Williams, 731 F.3d at 694 (Hamil‐
ton, J., concurring).  
    Watson persuasively argues that this case is controlled by 
J.L.  and  distinguishable  from  Williams,  our  most  analogous 
case, both decided before Navarette. In J.L., the Supreme Court 
also dealt with a tip about a gun. See 529 U.S. at 268. An anon‐
ymous tipster had reported “a young black male standing at 
a particular bus stop and wearing a plaid shirt was carrying a 
gun.” Id. But the tipster did not use the 911 system, he did not 
reveal how he knew that the man was armed, and the tip itself 
did not predict future behavior. Id. at 271. In ruling that this 
tip was not sufficiently reliable, the Court rejected two argu‐
ments that are relevant here. First, Terry did not permit a “fire‐
arm exception” to the reliability requirement. Id. at 272–273. 
10                                                     No. 17‐1651 

Such an exception “would enable any person seeking to har‐
ass another to set in motion an intrusive, embarrassing police 
search  of  the  targeted  person  simply  by  placing  an  anony‐
mous call falsely reporting the target’s unlawful carriage of a 
gun.” Id. at 272. Second, the tip must be reliable even if it is 
about a minor carrying a gun. See id. at 273 n.*. 
    In  Williams,  the  anonymous  911  caller  reported  that  a 
group of 25 people was “being loud while loitering” in a bar’s 
parking lot and that three or four group members had “guns 
out.” 731 F.3d at 681. Arriving at most 5 minutes after the call, 
police found 8 to 10 persons remaining in the bar’s parking 
lot,  and  they  were  neither  speaking  loudly  nor  displaying 
guns. Id. As the group began slowly dispersing, the officers 
stopped and patted down some of the group members. Id. We 
concluded  that  while  it  was  a  “very  close  call,”  the  “emer‐
gency report” gave the police reasonable suspicion to stop the 
persons they saw in the bar’s parking lot when they arrived. 
Id. at 684. 
    The  circumstances  here  are  similar  enough  to  J.L.—and 
sufficiently distinguishable from the “very close call” in Wil‐
liams—for us to rule that this tip was not reliable. Although 
the caller used the 911 system and explained that he himself 
saw “boys” with guns, the report at its core was one of firearm 
possession, just as in J.L., which is not criminal. In Williams, 
by  contrast,  the  caller described  something  more  than  mere 
possession—25 rowdy people outside a bar at night, some of 
whom were waving guns. This reasonably suggested a vola‐
tile  situation  requiring  a  quick  response.  The  small  group 
here, however, was standing outside an apartment building 
on a Sunday morning—a situation that does not convey the 
same sense of volatility.  
No. 17‐1651                                                       11 

    We close by noting that the police were right to respond to 
the anonymous call by coming to the parking lot to determine 
what was happening. But determining what was happening 
and immediately seizing people upon arrival are two differ‐
ent things, and the latter was premature. We recognize that 
the  calculus  is  complicated  when  police  respond  to  tips  in‐
volving firearms, at least in areas where carrying a firearm in 
public is not itself a crime. On the one hand, police are under‐
standably worried about the possibility of violence and want 
to take quick action; on the other hand, citizens should be able 
to exercise the constitutional right to carry a gun without hav‐
ing the police stop them when they do so. 
    For those cases like this one in which the tip does not es‐
tablish  reasonable  suspicion  of  a  crime,  the  police  have  op‐
tions other than an instant Terry stop. It would, for example, 
be “appropriate to respond to the 911 call with a strong and 
visible police presence, one that involved talking with people 
on the scene when they arrived.” As long as communication 
with the police remained voluntary, there would be no Fourth 
Amendment stop. Williams, 731 F.3d at 693 (Hamilton, J., con‐
curring).  Alternatively,  the  police  could  arrive  on  the  scene 
and make their own observations about the developing situ‐
ation, which could transform an innocuous tip into reasona‐
ble suspicion to seize an individual. See, e.g., White, 496 U.S. at 
331–32  (concluding  that  police  corroboration  of  anonymous 
tip through surveillance justified Terry stop). And if the sub‐
jects of the call are in a car as they were here, the police can 
stop the car, even if they do so because they want to investi‐
gate the report further, as long as they have probable cause to 
believe  that  a  traffic  violation  has  occurred.  See  Whren  v. 
United States, 517 U.S. 806, 810–13 (1996). 
12                                                 No. 17‐1651 

                               * * * 
   Like Navarette, Watson’s case presents a close call. But this 
one falls on the wrong side of the Fourth Amendment. 
                                        VACATED AND REMANDED 
No. 17‐1651                                                          13 

     HAMILTON,  Circuit  Judge,  concurring.  I  join  the  court’s 
opinion and judgment. I agree that the situation here is dis‐
tinguishable from the Terry stop that was found permissible 
in United States v. Williams, 731 F.3d 678 (7th Cir. 2013). For the 
reasons  explained in  my separate  opinion  in Williams, how‐
ever,  I believe  that  after  recent  expansions  of  legal  rights  to 
possess and display firearms, the stop in that case was not jus‐
tified under Terry v. Ohio, 392 U.S. 1 (1968), and the myriad 
cases applying it. See 731 F.3d at 690–94 (Hamilton, J., concur‐
ring). There should be no need to distinguish this case from 
Williams. In both cases the oﬃcers received information that 
justified  a  police  response.  But  in  both  cases,  without  more 
indications that a crime had been or was about to be commit‐
ted, the information the police had did not justify the indigni‐
ties and the sometimes severe restraints on liberty that we ac‐
cept under the bland phrase “Terry stop.”